Per Curiam.
In June, 1912, the relator was committed to the State Insane Asylum by the Criminal District Court, under Section 995, R. S., on the ground that he was then in such mental condition as to constitute a menace to the safety of citizens and the peace of the State. This commitment was, however, never carried .out and he is still in the custody of the ''Criminal Sheriff of Orleans Parish.
He now applies to this Court for his release by Habeas Corpus on the ground that those conditions no longer exist, that he has recovered his sanity and that it would no.longer endanger the safety and peace of the community that he be restored to his liberty.
The only evidence adduced fully establishes his contention; there is no evidence whatever to the contrary.
*72Opinion and decree, July 7th, 1914.
Under Article 104, Constitution of 1913, this Court has the power to issue the writ of Habeas ’Corpus in such cases that is “at the instance of any person in actual custody” within this circuit.
Article 822, Paragraph 2 and Article 824, Code of Practice, authorize the release of the relator under the circumstances; that is to say, when the change in conditions render the confinement no longer necessary or legal.
It is therefore ordered that the writ of Habeas Corpus issued herein be made peremptory; and accordingly that the relator, Fernand Vaughn Gasquet be discharged and released from custody forthwith.